                 Case 5:18-cv-00388-TES Document 258-5 Filed 09/03/19 Page 1 of 7

 UNITED STATES DISTRICT COURT                              MIDDLEDISTRICT OFGEORGIA                       PROOF OF CLAIM
                                                                             ase
VC Macon. GA LLCy. Virginia College, LLC and                                 umber: 18-cv-00388-TES
EducationCorporation ofAmerica

Claim is asserted against (check appropriate box):

Education Corporation ofAmerica                                  |x_
VirginiaCollege, LLC d^/a:                                       |xJ
     .   Brightwood College
    .    Ecotech Institute
  . GolfAcademy of America
New England College of Business                                  [^
Oher:                                               D

Name of Creditor:consumer Protection Div.- ofc. ofAny. General of Maryland
                                                                                                        RECEIVERUSE ONLY
  ame an     a    ress w ere notices s ou            e sent:                                                 ec   t is   ox i   is
                                                                                                      claim amends a previously
                          Christopher J. Madaio
                                                                                                      filed claim.
                          Assistant Attorney General
                          Consumer Protection Division                                                slaim
                                                                                                       umber:
Telephone number: office'ofthe Attorney General ofMaryland
                          200 St. Paul Place, 16th Floor
                          Baltimore, MD 21202
                          (410)576-6585                                                               (Ifknown)Filed on:
                          cmadaio@oag. state. md. us

Name and address where payment should be sent (if different from above):                              D Check this box if you
                                                                                                      are aware that anyone else
                                                                                                      has filed a proof of claim
                                                                                                      " relating to this^claim.
                                                                                                        Attach^copy of statement
Telephone number:                                                                                       givmgparticulars.

Email:

l.Amount ofClaim: $ See attached memorandum
zDate Claim Accrued:See attached memorandum
If all or part ofthe claim is secured, complete item 4.
If claim is asserted by a government, regulatory agency or accreditor, complete item 5.
If all or part ofthe claim is or has been asserted in any legal or administrative proceeding, complete item 6.
3.Basis for Claim (e. g., conb-act, employment, student): See attached memorandum




4. Secured Claims.
Basis for Perfection:
Amount of Secured Claim: $
Annual Interest Rate:

Description of Collateral.
               Case 5:18-cv-00388-TES Document 258-5 Filed 09/03/19 Page 2 of 7

S.Government, Regulatory and Accreditor Claims.
Name:Consumer Protection Division of the Office of the Attorney General of Maryland
Basis for Claim (including applicable laws andregulations): See attached memorandum
Amount Owed: $ See attached memorandum
Penalties Owed: $ See attached memorandum
Annual Interest Rate:See attached memorandum
6.Legal or Administrative Proceedings.
Name ofProceeding:
Case or Action Number:
Fomm ofProceeding:
Name and Contact Infonnation ofAttorney or Advocate, if any:



 7.SupportingDocuments: Attachedare redacted copiesofany documents evidencingor supporting the
 claim, suchaspromissory notes, purchaseorders, invoices, statements ofaccounts, legal pleadings, contracts,
judgments, mortgages, etc. DO NOT SEND ORIGINAL DOCUMENTS. ATTACHED DOCUMENTS
MAY BE DESTROYED. If the documents are not available, please explain:
See attached memorandum




8.Signature.

I declare under penalty ofperjury that (i) I am the holder ofthe claim asserted herein or the duly and legally
authorized representative with the power to submit this claim on behalfofthe holder* and (ii) the information
providedin this claim is true andcorrectto the bestofmy knowledge, informationandreasonablebelief.


Print Name: Christopher J. Madaio                                               ^-
Title:Assistant Attorney General
                                                                                    (Signature)
         ,. Consumer Protection Div. - Ofc. Atty. General

Address: 200 St. Paul Place, 16th Floor                     Date: May 23, 2019
     Baltimore, MD 21202
                                                            *Ifthe claim is bein submitted b and dul and 1c all
                                                            authorized re resentative of the holder roof of such
Telephone Number:(410) 576-6585                             re resentative's author! MUST be rovidedasa art
Email Address:cmadaio@oag.state. md. us                     ofthe su ortin documentation.
        Case 5:18-cv-00388-TES Document 258-5 Filed 09/03/19 Page 3 of 7



                             UNITEDSTATESDISTRICTCOURT
                              MIDDLEDISTRICTOF GEORGIA
                                       MACON DWISION

VC MACON, GA, LLC,                                           Civil Action No.

               Plaintiff,                                    5:18-cv-00388-TES

       V.


VIRGINIA COLLEGE LLC *

               Defendant. *

************

              ATTACHMENT TO THE PROOF OF CLAIM FILED BY THE
                  CONSUMER PROTECTION DIVISION OF THE
               OFFICEOF THE ATTORNEYGENERALOFMARYLAND

       The ConsumerProtectionDivisionofthe Office oftheAttorney General ofMaryland

(the "Maryland CPD") is a state agency established by Section 13-201 of the Maryland

ConsumerProtectionAct, Md. CodeAnn., Corn. Law §§ 13-101 through 13-501 (2013 Repl.

Vol. and2019 Supp.). The MarylandCPDis chargedwith enforcingthe MarylandCPAandthe

Consumer Financial Protection Act ("CFPA"), 12 U. S.C. §5552, 12 U. S.C. §§ 5481 etseq.

Theselaws includethe CPA's and CFPA'sprohibitionofunfair, deceptive, andabusiveacts and

practices and provide the authority to receive and investigate complaints and to initiate an

investigation of any unfair, deceptive or abusive trade practice. Md. Code Ann., Corn. Law §13-

204, §13-303; 12 U. S. C. §§ 5531, 5536.

       The CPA andthe CFPApermit the MarylandCPDto bring actionsto seek a broadarray

ofreliefincluding injunctive relief and restitution for consumers. Md. Code Ann., Corn. Law

§13-403, §13-409, §13-410, 12 U. S. C. §5565(a)(2). The Maryland CPD may also obtain civil

money penalties ofup to $10,000 for each violation ofthe CPA and may obtain costs ofthe


                                                 1
        Case 5:18-cv-00388-TES Document 258-5 Filed 09/03/19 Page 4 of 7



action for the use ofthe State. Md. Code Ann., Corn. Law §§13-409 and 13-410. The Maryland

CPDhas standingto file a proofof claim onbehalfofits residentspursuantto, inter alia, the

parenspatriae doctrine(Inre Edmond, 934 F.2d 1304, 1310-1313(1991)) (see also Federal

Rule ofBankruptcyProcedure2018(b)).

       The MarylandCPD'sinvestigationis an exerciseofits police andregulatorypower as a

government unit, and thus, the Maryland CPD reserves the right to bring an independent action.

Notwithstanding this reservation, and in light ofthe pending investigation, the Maryland CPD is

filing this Proofof Claim for a contingent and/or unliquidated amount which includes, among

otherthings disgorgementoffunds to be used for restitution to formerMaryland students and

also for costs and civil penalties, both in an amountto be determined.

       The MarylandCPD files this claimrepresentingcurrently-known claims basedon an

ongoinginvestigationofviolations ofthe CPA andthe CFPAby EducationCorporationof

America, Virginia College, LLC, and/or the New England College of Business and Technology

(collectively "EGA")related to students who enrolled at campuses locatedin Towson, Baltimore,

and Beltsville, Maryland and in online programs that enrolled Maryland students (collectively

referred to as "Maryland Stidents"). The Maryland CPD is investigating whether ECA engaged

in deceptive, unfair, or abusive practices in violation ofthe CPA and CFPAprior to the date of

the appointment ofthe Receiverby makingmaterial misrepresentations andomissionsto induce

Maryland Studentsto eiu-oll or keep them enrolled. Theseviolations, include, but arenot limited

to the following classes ofstudents for whomthe followingreliefis requested:

       1. All Maryland Studentsin attendanceat the time oftheir schools' closure or who

           withdrew within 120 days oftheir schools' closure should obtain a full refund of any

           tuition paidto the school, a refund or cancellationofany debt or accountbalance
Case 5:18-cv-00388-TES Document 258-5 Filed 09/03/19 Page 5 of 7




   owed to the school, and a refund of any money received by the school from any

   source on behalfofa student, includingbut not limited to the U. S. Department of

   Education. TheMarylandCPDbelieves this includes at least 1,765 consumers. The

   MarylandCPDhasrequested infonnationfrom EGAregardingthe amount oftuition

   paidto the school. Basedon infonnationreceived from EGA, the amount ofstudent

   debt owed to the school by Maryland Students in attendance at the time of the closure

   or who withdrewwithin 120 days ofthe closure is believedto be $2,656, 105.

2. All Maryland Students who were subject to unfair, deceptive, or abusive trade

   practices, including, but not limited to: (a) Maryland Students who did not and cannot

   obtainthe "continuouscareerdevelopment services"that ECA wouldbe "availableto

   all eligible graduates"as promisedin the BrightwoodCollege catalog; or (b)

   Maryland Students who were told that the school was "on schedule to be accepted"

   for accreditation by the Accrediting Council for Continuing Education and Training

   ("ACCET")should obtain, at theminimum, a refund or cancellationin the amount of

   anydebtthattheyholdto the school. In addition,whereappropriate dq?endingon

   the violation, theMaryland Stidents subject to unfair, deceptive, or abusivetrade

   practices should obtain a full refundofanytuition paidto the school anda refund of

   anymoney received by the school from any source on behalfof a student, including

   but not limited to the U. S. DepartmentofEducation. The Maryland CPDhas

   requested information from EGAregardingthenumberofstudents this class of

   students includes. Based on information received from ECA, the amount of debt

   owedto the schoolby all Maryland Students is believedto be $5,208, 157
        Case 5:18-cv-00388-TES Document 258-5 Filed 09/03/19 Page 6 of 7



       3. All Maryland Students who were enrolled in an online program at Virginia College

           betweenthe first datethat it started contactingstudents aboutits closure andMarch

           31, 2018 and that were not informed oftheir right to obtain a discharge of federal

           student loans or transfer to schools other than a school affiliated with ECA should

           obtain a full refund of any tuition paid to the school, a refund or cancellation of any

           debtor accountbalanceowedto the school, anda refund ofanymoneyreceivedby

           the school from any sourceonbehalfofa student, includingbut not limited to the

           U. S. Department of Education. The Maryland CPD has requested information from

           EGA regarding the number of students this class of consumers includes, but believes

           it includes at least nine consumers.

       Based on the claims described above, the Maryland CPD estimates that the civil penalties

resulting from ECA'sviolations ofthe CPA and CFPAarein the amount of $862,500, to bepaid

to the StateofMaryland.

       The estimations included in this Proofof Claim may change as a result of the Maryland

CPDobtainingadditionalinfonnationregardingEGA's actions astheypertain to Maryland

Students. The Maryland CPDwill supplement this filingwith documentationrequiredby the

Court, or as necessary or appropriate, with additional relevant infonnation that the Maryland

CPD obtains in the future.
       Case 5:18-cv-00388-TES Document 258-5 Filed 09/03/19 Page 7 of 7



Dated: May23, 2019               Respectfully Submitted,

                                       BRIANE. FROSH
                                       ATTORNEY GENERAL OF MARYLAND


                                   B
                                                           ^
                                       ChristopherJ. Madaio
                                       Maryland Bar No. 1012150208
                                       Assistant Attorney General
                                       OfficeoftheAttorney General
                                       Consumer Protection Division
                                       200 St. Paul Place, 16th Floor
                                       Baltimore, MD 21202
                                       (410) 576-6585
                                       Cmadaio@oag.state.md.us
